[Cite as Harless v. Ohio Dept. of Transp., 2015-Ohio-4940.]



MONICA HARLESS                                         Case No. 2015-00341-AD

       Plaintiff                                       Clerk Mark H. Reed

       v.
                                                       MEMORANDUM DECISION
OHIO DEPARTMENT OF
TRANSPORTATION

       Defendant



        {¶1} Plaintiff Monica Harless filed this claim on April 13, 2015 to recover
damages which occurred when her 2007 Chevrolet struck a loose road reflector on
March 11, 2015, while traveling on State Route 756 in Clermont County Ohio. This road
is a public road maintained by the Ohio Department of Transportation. Plaintiff’s vehicle
sustained damages in the amount of $484.91
        {¶2} In order to recover on a claim for roadway damages against the Ohio
Department of Transportation, Ohio law requires that a motorist/plaintiff prove all of the
following:
        {¶3} That the plaintiff’s motor vehicle received damages as a result of coming
into contact with a dangerous condition on a road maintained by the defendant.
        {¶4} That the defendant knew or should have known about the dangerous road
condition.
        {¶5} That the defendant, armed with this knowledge, failed to repair or remedy
the dangerous condition in a reasonable time.
        {¶6} In this claim, the Court finds that the plaintiff did prove that her vehicle
received damages and that those damages occurred as a result of the plaintiff’s vehicle
coming into contact with a dangerous condition on a road maintained by the defendant.
        {¶7} The next element that a plaintiff must prove to succeed on a claim such as
this is to show that the defendant knew or should have known about this dangerous
Case No. 2015-00341-AD                      -2-               MEMORANDUM DECISION




condition.   Based on the evidence presented, the Court is unable to find that the
defendant had actual knowledge of the dangerous condition. Likewise, the Court is
unable to find that the defendant should have known about this dangerous condition
and thus would have had constructive notice about the highway danger. Constructive
notice is defined as “(n)otice arising from the presumption of law from the existence of
facts and circumstances that a party has a duty to take notice of...Notice presumed by
law to have been acquired by a person and thus imputed to that person.” (Black’s Law
Dictionary at 1090 8th Ed. 2004.)
       {¶8} In order for there to be constructive notice, a plaintiff must prove that
sufficient time has passed after the dangerous condition first appears, so that under the
circumstances the defendant should have gained knowledge of its existence. This, the
plaintiff has been unable to do.
       {¶9} In the Investigation Report filed June 19, 2015 the defendant stated that the
location of the incident was on eastbound SR 756 in Clermont County at mile marker
9.4. This section of the roadway has an average daily traffic count of between 1,270
and 1,290 vehicles. Despite this volume of traffic, the department had received no
notice of loose reflectors on this road, thus the Court is unable to find that the
department knew about the loose reflector. Within the past six months, the department
had also conducted thirty-two (32) maintenance operations on SR 756 in Clermont
County without discovering any loose reflectors. A review of the inspections performed
by ODOT and submitted to the Court does not show a report of missing reflectors. If a
reflector were loose for any appreciable length of time, it is probable that it would likely
have been discovered by the department’s work crews. Thus, the Court cannot find that
the department should have known about this loose reflector.
Case No. 2015-00341-AD                       -3-              MEMORANDUM DECISION




       {¶10} Under Ohio law, the burden of proof in civil claims like this one rests on the
plaintiff. Admittedly, this places a difficult task on a plaintiff in a loose reflector claim
against ODOT. However, this is the law that is binding on this Court at the present time.
       {¶11} Finally, the law in Ohio is that the department is not an absolute insurer of
a motorist’s safety on the highway. The department is only liable for damage when the
Court finds that it was negligent. This the Court is unable to do.
       {¶12} Since the plaintiff is unable to prove that the defendant knew or should
have known about this dangerous condition, the claim must fail.




MONICA HARLESS                                Case No. 2015-00341-AD

      Plaintiff                               Clerk Mark H. Reed

      v.
                                              ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                            DETERMINATION
TRANSPORTATION

      Defendant

       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                              MARK H. REED
                                              Clerk
Case No. 2015-00341-AD           -4-            MEMORANDUM DECISION




Entry cc:


Monica Harless                    Jerry Wray, Director
511 Maple Creek Road              Ohio Department Of Transportation
Moscow, Ohio 45153                1980 West Broad Street
                                  Mail Stop 1500
                                  Columbus, Ohio 43223




Filed 9/3/15
Sent to S.C. Reporter 11/30/15